Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed December 29, 2020 has been entered.  Claims 1-6 and 8-20 are pending in this application and examined herein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In claim 19, “the hydrocarbon group” lacks proper antecedent basis.  The examiner suggests changing “hydrocarbon” to “hydrophobic”.
b) In claim 20, the meanings of the clauses “wherein the nanoparticles are adhered to or mixed with the metal particles” and “wherein at least a part of metal element(s) constituting the nanoparticles is the same as at least a part of metal element(s) constituting the metal particles” are uncertain.  In both cases, the clause immediately following the above clauses appears to be directed to the same limitations and is narrower in scope than the above clauses.  Clarification is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 10, 13, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. (US 2012/0233929).
Baran discloses various particles mixed with nanoparticles.  Baran para. [0057] and [0059] indicate that the metal particles may be 325 mesh aluminum and the nanoparticles may be hydrophobic surface modified 5 nm silica.  With respect to claim 2, the embodiments disclosed in the prior art are substantially spherical, suggesting the circularity limitation as recited in this claim.  With respect to claims 17 and 18, Baran para. [0014] indicates that metal nanoparticles such as gold or silver, as well as various metal compound nanoparticles, would be suitable substitutes for the silica nanoparticles used in the specific examples of that reference.  With respect to claim 19, the specific example in para. [0059] employs a mixture of isooctyl- and trimethoxy- silanes as the hydrophobic modifier; para. [0024] of Baran indicates that various phenyl compounds such as phenyltrimethoxysilane or phenyltriethoxysilane would be suitable substitutes for the specific silane compounds used in the examples of that reference.
Baran does not specifically state that the particles have a d10 of 10-100 µm as required by the instant claims.  However, the actual aluminum particles used in Baran are 325 mesh, i.e. a mean size of about 44 µm.  The d10 of such particles would be somewhat less than that value.  However, even if that smaller value were as small as ¼ that of the stated size of the prior art particles, such would still fall within the scope of the present claims.  Therefore, one of ordinary skill in the art would conclude that it is far more likely than not that the prior art would possess a d10 value as claimed.  Thus, the disclosure of Baran et al. is held to create a prima facie case of obviousness of a material as presently claimed
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. in view of Joshi et al. (US 2016/0339517), She et al. (US 2016/0279704) or Aixala et al. (US 2018/0339335).
Baran, discussed supra, does not disclose irradiating the material disclosed therein.  Each of Joshi, She and Aixala indicate it was conventional in the art, at the time of filing of the present invention, to employ metal powders coated or mixed with nanoparticles in additive manufacturing processes, i.e. processes that would involve irradiating those materials with an energy beam.  See, for instance, Joshi para. [0003-0006], She para. [0045], or Aixala para. [0109-0115].  Based on these disclosures of Joshi et al., She et al., or Aixala et al., it would have been obvious for one of ordinary skill in the art to subject the material of Baran et al. to irradiating with an energy beam as presently claimed.

Applicant’s arguments filed December 29, 2020 have been fully considered.  All prior rejections of the claims have been withdrawn in view of the amendments to the claims.  However, several of the instant claims remain rejected under 35 U.S.C. 103 and/or 112 for reasons as detailed supra.

Claims 3-6, 8, 9, 12, 14, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 2, 2021